Citation Nr: 1625238	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  07/29 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for non-alcoholic fatty liver disease, to include as due to service-connected papular urticaria.  


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to February 1974, December 1975 to August 1980, June 2004 through April 2005, and May 2009 through June 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied service connection for an unspecified liver condition.

The issue on appeal has been recharacterized to reflect the currently diagnosed liver disability.  

The Veteran did not report for a hearing before the Board scheduled for May 2016 without a showing of good cause.  He received notice letters of this hearing in March and April 2016.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015). 


FINDING OF FACT

The Veteran's non-alcoholic fatty liver disease was incurred due to treatment for service-connected papular urticaria.  


CONCLUSION OF LAW

The criteria for service connection for non-alcoholic fatty liver disease are met.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is provided for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2015).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The claims file documents that the Veteran carries a current diagnosis of non-alcoholic fatty liver disease (NAFLD) since the claim was filed in May 2005 and that the disability is listed on the Veteran's current problem list in VA treatment records as recently as April 2015.  He contends that he incurred a liver disability during service and as a result of treatment he received for his service-connected papular urticaria (herein urticaria) beginning during service.  

Service treatment records document that following his October 2004 development of a wide-spread skin disability, ultimately diagnosed as urticaria, and consistent treatment of the skin disability with steroids, including prednisone, liver function testing began to demonstrate elevated liver enzymes in March 2005.  A March 31, 2005, CT scan of the abdomen was negative and all other tests for liver function or disease, including hepatitis and hemochromatosis, were negative.  

Following discharge in April 2005, the Veteran received a VA gastroenterology consultation in May 2005.  The consultation report described the onset and the history of the Veteran's skin disability in 2004 and his subsequent liver tests which showed mild elevated liver enzymes called transaminases with no cause identified.  However, the physician stated that the elevation in liver enzymes is most likely the result of excessive corticosteroid use over the past several months for the Veteran's skin disability.  The physician noted that the Veteran had been taking corticosteroids for over half of the days since he developed the skin symptoms and his work-up prior to the consultation had been extensive, with common liver diseases such as hepatitis and hemochromatosis having been ruled out.  The physician stated that the Veteran has probably developed some degree of NASH (defined below) from his treatment and he expected that the liver enzymes would continue to normalize the longer the Veteran remained off of the corticosteroids.  The physician further opined that he could think of no disease process which would explain a link between the skin disability itself and the liver test abnormalities.  

Subsequent testing throughout this claim, including during the Veteran's next period of service from May 2009 through June 2010, continued to demonstrate the use of systemic steroids such as prednisone to treat urticaria as well as elevated liver enzymes.  A February 2010 service treatment record noted the liver enzymes were slightly elevated and stated that it could be due to his prednisone use.  

In October 2011, a General Medical VA examination noted the history of elevated liver enzymes beginning in 2005, noted that all other diagnostic tests and liver function tests were normal, and noted that no further treatment was planned other than periodic follow-up liver function enzyme testing.  As such, an etiology opinion was not provided.  

The Board notes that "NASH" is defined as non-alcoholic steatohepatitis.  See Dorland's Illustrated Medical Dictionary, 1232 (32nd ed. 2012) ("Dorland's").  "Steatohepatitis" is defined as fatty liver with inflammation.  Id. at 1768.  

The Board finds that the evidence is sufficient to establish that the Veteran has a liver disability, non-alcoholic fatty liver disease or NAFLD as noted in some of the VA treatment records.  The evidence is clear that elevated liver enzymes began after the Veteran's treatment with steroids for service-connected urticaria.  The May 2005 VA specialist specifically considered whether the elevated enzymes were due to the skin disability itself, treatment for the skin disability, or were completely unrelated to the skin disability and concluded that the elevated enzymes were most likely due to the treatment of the skin disability with prolonged steroid use.  The VA specialist further opined that the Veteran likely had NASH, or fatty liver with inflammation, as a result of this steroid use.  While there is not a diagnostic test demonstrating fatty liver disease at that time, the 2005 opinion still supports the premise that prolonged use of steroids can lead to the incurrence of fatty liver disease.  Subsequent service treatment records and VA treatment records document that the Veteran's urticaria has remained an active disability for the Veteran, at times requiring the use of steroids, and that ultimately the Veteran was diagnosed with non-alcoholic fatty liver disease.  

Resolving reasonable doubt in the Veteran's favor, the Board concludes that the currently diagnosed liver disability, non-alcoholic fatty liver disease, was incurred as a result of treatment for the service-connected urticaria, and, therefore, service connection for the liver disease is warranted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for non-alcoholic fatty liver disease is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


